Title: From John Adams to George Washington Adams, 13 March 1820
From: Adams, John
To: Adams, George Washington



My Dear George.
Montezillo March 13th 1820.

If you have a desire of a long life and a happy life I advise you to read Cicero. Your Father has expressed sufficient admiration of his office and his other writings but I wish at this time to recommend to you particular his treatise on Friendship. his dream of Scipio his letter to his brother Quintus about to take upon him for the third time the Government of Asia, and above all his treatise on old age. If you can read these writings with attention and not love your friends, your country, your species, the Universe you inhabit, and without adoring that eternal wisdom, power and benevolence which produced it better than you ever did before you must have no soul. It is enough to make men as old as your Grandfather, and as Cato the elder was when he held the Dialogue with Scipio and Lelius bless there existence, and make them cry out as Cato did “Si quis Deus mihi largiatur ut ex hac ætate repuerescam et in cunis vagiam valde recusem.” and in another place “Oh præclarum diem quum ad illud divinum animorum concilium cœtumque proficiscar. quum ex hac turba et colluvione discedam; proficiscar enim non ad cos solum viros de quibus ante dixi sed etiam ad Catonem meum quo nemo vir melior natus est nemo pietate præstantior” does this exclamation fall short of that of St Paul “Oh Death where is thy sting.” If you mean or wish to live to old age, impress your mind with the sentiments of Cato Major in your youth.
I am your affectionate Grandfather.
John Adams